t c memo united_states tax_court alexander nicholas lukovsky patricia m lukovsky next friend commissioner of internal revenue respondent petitioner v docket nos filed date p began receiving pension benefits in he claimed he was entitled to disability benefits but his employer denied that claim in and p received pension benefits and incurred medical_expenses he filed no returns for those years the irs prepared a substitute for return sfr for each year and issued for each year a notice_of_deficiency determining a deficiency in tax plus additions to tax pursuant to sec_6651 and and the irs’s determination included the pension benefits in p’s taxable_income and allowed p only the standard_deduction pursuant to sec_63 in date p filed petitions to commence these cases and the court scheduled the cases to be tried a year later in date p moved for a continuance asserting a need for more time to obtain documents to substantiate itemized_deductions the court granted the continuance and ordered p to produce by date all the documents that p relies on to substantiate deductions p requested and was granted an additional months but did not produce substantiating documents in date r moved for summary_judgment asserting that p’s pension income is taxable that p is entitled only to the standard_deduction and that p is liable for the additions to tax p did not respond to r’s motion for summary_judgment held p’s pension benefits are taxable and are not amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness for purposes of sec_104 held further p is not entitled to itemized_deductions where p has the burden to prove his entitlement to those deductions but fails to produce substantiation of those deductions in compliance with the court’s order r is entitled to partial summary_judgment on the issue see 477_us_317 held further p is liable for the additions to tax under sec_6651 and sec_6654 for and and for the addition under sec_6651 for and held further genuine issues of material fact preclude summary_judgment on the issues of the precise amount of p’s pension income in the precise amount of the taxable_portion of p’s social_security_benefits in the number of personal exemptions to which p is entitled the amount of the standard_deduction to which p is entitled and p’s liability under sec_6651 for the failure- to-pay addition_to_tax for for which year r has not shown that the sfr was signed in compliance with sec_6020 patricia m lukovsky for petitioner james l gessford for respondent memorandum opinion gustafson judge these cases are before the court pursuant to sec_6213 a for redetermination of deficiencies in tax and additions to tax for and which the internal_revenue_service irs determined against petitioner alexander nicholas lukovsky mr lukovsky’s daughter patricia lukovsky serves in these cases as his next friend pursuant to rule d because of mr lukovsky’s extremely poor health the cases are currently before the court on a motion for summary_judgment filed date by respondent the commissioner of internal revenue ms lukovsky made no response to the commissioner’s motion and for the reasons explained below we will grant that motion in part background the following facts are based on the pleadings the parties’ partial stipulation filed date and the exhibits submitted with the commissioner’s motion at the time his petitions were filed mr lukovsky resided in minnesota 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure mr lukovsky’s pension dispute mr lukovsky worked as a police officer in duluth minnesota until no later than date at which time he had been in active_service for years and was over the age of consequently he had served the requisite number of years to be entitled to a pension he applied for disability benefits but his application was eventually denied he began receiving pension benefits not disability benefits at least as early as date mr lukovsky apparently received no benefits for the period date through date in date he brought a lawsuit against the city of duluth and its police department alleging that they had wrongly denied him disability benefits he apparently claimed both that his pension benefits should have been characterized as disability benefits and that he should have been given benefits before date our record does not show the outcome of that lawsuit and in particular does not show that mr lukovsky ever established his entitlement to disability benefits as recently as date the state of minnesota affirmed its denial of mr lukovsky’s claim for pre- benefits and for disability benefits mr lukovsky’s income and expenses during the years at issue in the three years at issue mr lukovsky received from minnesota’s public employees retirement association pera pension benefits totaling dollar_figure in dollar_figure2 in and dollar_figure in his endorsement of each of the monthly checks making those payments is preceded by the phrase cashed under protest pending legal reconsideration or words to the same effect mr lukovsky also received the following amounts of income during the years at issue income social_security_benefits mellon bank dividends irs interest payment dollar_figure --- dollar_figure dollar_figure --- 1mr lukovsky received dollar_figure in dividends from mellon in but the parties have stipulated that it was not taxable for purposes of summary_judgment we assume that mr lukovsky spent the following amounts for prescription medications for himself and his wife dollar_figure in dollar_figure in and dollar_figure in 2the statutory_notice_of_deficiency for recites that the pension payments consisted of two amounts dollar_figure and dollar_figure that total dollar_figure however the exhibits attached to the commissioner’s motion include only one form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from pera in the amount of dollar_figure and twelve checks from that also total dollar_figure under rule where every inference is drawn in favor of the non-movant we hold that there is a genuine issue of material fact as to the dollar_figure that is stated in the notice_of_deficiency but that is not substantiated with a form 1099-r or canceled checks 3these amounts are derived from receipts that ms lukovsky attached without authentication to a status report that she filed date although she failed to submit them in continued substitutes for return and notices of deficiency mr lukovsky filed no federal tax_return for any of the five year sec_2001 through 2005--ie including the three years at issue for the years at issue--2002 and 2005--he made no estimated_tax payments or other_payments of tax consequently in date the irs prepared a substitute for return sfr for each year on each sfr the irs included the income described above including the pension benefits each sfr allowed the standard_deduction pursuant to sec_63 rather than itemized_deductions which mr lukovsky had never claimed each sfr then computed mr lukovsky’s income_tax_liability as well as additions to tax for failure_to_file returns under sec_6651 failure_to_pay_tax shown on a continued response to the commissioner’s motion we assume for purposes of summary_judgment that they are authentic that they substantiate the expenses reflected thereon and that those expenses are deductible however as we explain below they are in amounts less than the standard_deduction to which mr lukovsky is entitled without any substantiation 4the sfrs for and are signed by an irs official but the sfr for is not signed for the significance of this omission see part v b below return under sec_6651 and failure to pay estimated_tax under sec_6654 as follows additions to tax_year deficiency sec_6651 sec_6651 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure on date the irs issued to mr lukovsky three statutory notices of deficiency--one for each of the year sec_2002 and 2005--determining in each year the deficiency of tax and additions to tax set out above tax_court proceedings on date mr lukovsky’s daughter patricia lukovsky filed the petitions in these three cases she signed each petition as his poa power_of_attorney and to each petition she attached a statement explaining that she is his daughter and is the sole care giver for him and her mother the court recognized her as mr lukovsky’s next friend pursuant to rule d the petitions assert that mr lukovsky is not taxable on his pension income and that even if he is he has deductions that would offset the income and reduce or eliminate his tax_liability regarding deductions the petitions allege that-- the deductions are standard and do not reflect credits allowed for medical or dental expenses the deductions do not reflect credits for property loss or casualty_loss in date the court issued notice to the parties that these cases would be tried at the court’s trial session beginning date in st paul minnesota with that notice the court issued its standing_pretrial_order which inter alia required as follows any documents or materials which a party expects to utilize in the event of trial except solely for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session ie by date by motion filed date and supplemented date ms lukovsky requested a continuance of trial explaining that health problems--her parents’ and her own--made it difficult for her to meet the deadline for exchanging documents the court then held a telephone conference with the parties during which the court asked ms lukovsky to state a date by which she would 5the petitions also allege denial of credits for disability but we know of no credit to which they refer because the petition seems to use credit and deduction interchangeably we infer that credits for disability means deductions for disability-related medical_expenses be able to provide the documents she agreed that she would be able by date to provide to the irs all of the documents on which she would rely to substantiate the deductions at issue she thus requested a three-month extension of the deadline in the standing_pretrial_order by order of date the court granted the continuance that ms lukovsky had requested and ordered-- that on or before date petitioner shall provide to the irs all of the documents on which she will rely to substantiate the deductions at issue in this case both at the telephone conference and in the order of date the court advised ms lukovsky-- that any request to modify that schedule for medical reasons would have to be supported by a letter from a doctor that not only explains the difficulties that she is experiencing but also the expectation for a schedule on which the business of this case can be handled the parties filed a partial stipulation on date that set out facts relevant to the income issues in the petitions but ms lukovsky did not otherwise comply with the court’s order rather on date ms lukovsky filed a motion dated date to extend the time within which she was to comply with the court’s order and produce her documents to the commissioner explaining that medical issues had impeded her progress she asked to be allowed until the end of date --ie date since january was a sunday the effective date of such an extension would be monday date a further extension of days or two months despite the court’s prior instruction ms lukovsky attached no doctor’s letter to her motion however the commissioner did not object to the requested extension and the court granted it by order of date thereby allowing ms lukovsky a total of five months of additional time beyond the deadline originally imposed in the standing_pretrial_order the court’s order included this warning ms lukovsky is warned that absent extraordinary circumstances she should expect that no further enlargements or continuances will be granted she should expect that any motions or requests based on medical allegations will be disregarded unless they are supported by a statement from a doctor this case will be resolved on a reasonable schedule with any docu- mentation that ms lukovsky can muster by february the court’s unwillingness to allow indefinite delays is not based on impatience or a desire to disadvantage the petitioner but rather is based both on the court’s need and obligation to resolve its business efficiently and on the fact that as time passes information becomes less and less available as memories fade and documents scatter thereafter the court received from ms lukovsky various submissions explaining the hardships of her situation including a date filing that argued the information that is available at this stage is sitting in our home even if institutions may no longer have records of those years there are probably those or others safely tucked away at our home still ms lukovsky had not identified those records nor provided them to the commissioner on date the commissioner filed a motion to preclude ms lukovsky from offering into evidence any documents in support of mr lukovsky’s claimed deductions as a sanction for her non-compliance with the court’s order of date the motion stated the commissioner’s intention to move for summary_judgment by order of date the court took under advisement the commissioner’s motion for sanctions and set a deadline for a motion for summary_judgment the commissioner served a motion for summary_judgment on date on date the court ordered ms lukovsky as follows if petitioner disputes the motion for summary_judgment then pursuant to rule the opposition to the motion should include affidavits and other evidence to show that there are disputes of fact that make summary_judgment inappropriate and require a trial the court observes that generally speaking there appear to be three sets of issues in the case income issues as to which the parties filed a stipulation of facts on date deduction issues as to which respondent asserts that petitioner has not substantiated the deductions and additions to tax and penalties petitioner should respond as to each of these three sets of issues the deduction issues appear to implicate to sic the court’s prior orders in this case requiring petitioner to produce to the irs the documents on which petitioner relies to dispute the deficiency that the irs determined if petitioner possesses documents that substantiate any deductions claimed then certified copies of those documents should be included with the opposition to respondent’s motion petitioner should expect that no deduction will be allowed in this case if it is not substantiated in petitioner’s opposition the court then ordered ms lukovsky to respond to the motion for summary_judgment by no later than date as of the date of this opinion--almost nine months after her original deadline ie date to disclose her documents to the commissioner pursuant to the standing pretrial order-- ms lukovsky has made no response to the commissioner’s motion for summary_judgment i summary_judgment standards discussion where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 most of the facts pertinent to the income issues are stipulated and no material factual disputes keep us from deciding whether the pension income is taxable where the issue is substantiation of deductions the commissioner carries his burden as movant by showing that despite the court’s orders ms lukovsky has failed to produce substantiating documents and that she thereby shows that she cannot state a prima facie case the supreme court has held that where the party who does not have the burden_of_proof has attempted discovery but the party with the burden_of_proof has not responded with evidence sufficient to carry its burden_of_proof summary_judgment may be granted in favor of the party who shows that discovery yielded no evidence 477_us_317 as a general_rule the petitioner in a deficiency case bears the burden_of_proof see rule a and there is nothing in the record to suggest any reason that the burden would shift in this case thus ms lukovsky has the burden to substantiate mr lukovsky’s entitlement to any deductions however apart from the prescription medicine expenses described above she has not come forward with any evidence to carry that burden--despite her general obligation under rule a to cooperate with informal_discovery despite the standing_pretrial_order and despite the court’s orders of august and date requiring her to provide to the irs all of the documents on which she will rely to substantiate the deductions at issue in this case the commissioner has therefore made an adequate showing to support a motion for summary_judgment on the issue of mr lukovsky’s deductions in the years at issue and it was incumbent on ms lukovsky to respond to that motion rule d requires when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party ms lukovsky was therefore not entitled to rely on her allegations in the petitions that mr lukovsky had incurred medical or dental expenses or casualty_loss but rather was obliged to bring forward any evidence she has to substantiate these or any other claimed deductions she did not do so ii income issues the facts relevant to most of the income issues are adequately set out in the parties’ stipulation filed date that income is taxable and the commissioner is entitled to partial summary_judgment as we now show a pension income the petitions allege that t he income comes from a lifetime non-taxable disability annuity we infer that ms lukovsky contends that her father’s pension benefits were amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness which are excluded from income pursuant to sec_104 however mr lukovsky never received disability payments he received a pension he contended with his former employer on the subject and urged that he should be given disability but the contention did not prevail consequently the record shows no basis for excluding mr lukovsky’s pension benefits from income the petitions allege previous tax_court appeals have been entered into and have been resolved in the petitioner’s favor if this is an argument that the outcome in this case should be bound by the outcome of previous tax_court cases that argument cannot succeed the relevant doctrine is collateral_estoppel which the supreme court has summarized thus under collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the issue in a suit on a different cause of action 449_us_90 thus if the tax_court had previously decided that mr lukovsky’s pension income is not taxable then ms lukovsky could invoke that doctrine to attempt 6the regulations make clear that this income exclusion does extend to amounts received under a statute in the nature of a workmen’s compensation act but not to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service even though the employee’s retirement is occasioned by an occupational injury or sickness sec_1_104-1 income_tax regs emphasis added we do not analyze whether mr lukovsky’s pension benefits even if they had been ostensibly paid as disability payments would qualify for exclusion under these principles since his argument stumbles at the starting gate as a factual matter his pension payments were never characterized as disability payments to bar the irs from relitigating the matter in this case however ms lukovsky has not pointed to any_tax court decision that addresses this issue our records show that mr lukovsky has previously filed suit in the tax_court but none of his cases has resulted in any decision of this or any other specific issue we therefore hold that mr lukovsky’s pension income is taxable however there is a genuine issue of material fact as to the amount of that income in ie whether or not to include dollar_figure for which our record includes no form_1099 or canceled checks see supra note we will therefore grant partial summary_judgment on the pension income issue b other income the parties have stipulated that mr lukovsky received the interest and dividends at issue and sec_61 and provides that interest and dividends are generally taxable the 7mr lukovsky filed three petitions that ended in stipulated decisions of no deficiency and no overpayment lukovsky v commissioner docket no involving and stipulated decision entered date lukovsky v commissioner docket no involving stipulated decision entered date and lukovsky v commissioner docket no involving and stipulated decision entered date mr lukovsky’s income_tax liabilities for and were involved in lukovsky v commissioner docket no and that case was dismissed for lack of prosecution on date in an order that sustained deficiencies in tax and additions to tax the collection of those and liabilities was put at issue in lukovsky v commissioner docket no 3546-04s which was dismissed for mootness on date we take notice of our records in these cases pursuant to rule of the federal rules of evidence petitions do not suggest that and ms lukovsky has not given any reason that this income is not taxable to mr lukovsky likewise ms lukovsky has suggested no reason that her father’s social_security_benefits are not taxable to the extent provided in sec_86 and we hold that they are taxable to that extent the notice_of_deficiency for each year includes in mr lukovsky’s income percent of his social_security_benefits consistent with sec_86 this appears to be correct for and and ms lukovsky has shown no error in this percentage however as to 2004--for which we have held that there is a genuine issue of material fact as to the inclusion of dollar_figure in mr lukovsky’s income see supra note --we cannot yet determine his modified_adjusted_gross_income as defined in sec_86 and it is therefore not clear whether the taxable_portion of his benefits i sec_85 percent as in sec_86 or is instead a lesser percentage as in sec_86 for that reason we hold that a portion of mr lukovsky’s social_security_benefits for is taxable but that there is a genuine issue of material fact as to the taxable_amount iii deduction issues mr lukovsky filed no returns--and thus claimed no itemized_deductions pursuant to section 161--for the three years at issue consequently in its notices of determination the irs allowed him the standard_deduction pursuant to sec_63 the petitions allege that-- the deductions are standard and do not reflect credits allowed for medical or dental expenses the deductions do not reflect credits for property loss or casualty_loss in this litigation the commissioner attempted to learn the amounts of these alleged deductions and to obtain ms lukovsky’s substantiation for them but she did not cooperate the court ordered her to provide her substantiation for them but the only substantiation she supplied was for prescription medicine expenses in amounts that in each year were less than the standard_deduction that was already allowed in the notice_of_deficiency the commissioner moved for summary_judgment and ms lukovsky did not respond under 477_us_317 it was incumbent on ms lukovsky to respond with substantiating evidence in order to raise a genuine issue of material fact and the court explained this obligation to her in its order of date she has substantiated expenses prescription medicine only in amounts less than the standard_deduction that the irs already allowed in the notices of deficiency in the absence of substantiation of any further amounts we now hold that there is no genuine issue on the matter of itemized_deductions and that mr lukovsky is entitled only to the standard_deduction of sec_63 iv personal_exemption issues the petitions allege that petitioner received no credit for his own disability and related costs for himself and other disabled family members that he has assumed we construe broadly the petition of a pro_se litigant see rule d 404_us_519 and we understand the petitions in these cases to raise the issue of personal exemptions under sec_151 and sec_152 the commissioner did not move for summary_judgment on this issue and we do not resolve it in this opinion 8however the precise amount of the standard_deduction remains unresolved because of issues discussed in part iv below that may affect the computations under sec_63 c and f because the commissioner made no argument or showing in support of the amounts stated but not explained in the notices of deficiency we do not grant summary_judgment on this issue 9although sec_151 provides that the personal exemptions shall be allowed as deductions they are distinct from the itemized_deductions allowed in sec_161 which allow s as deductions the items specified in this part emphasis added -- ie part vi consisting of sec_161 through we assume that ms lukovsky like many taxpayers thinks of deductions as itemized_deductions and considers exemptions to be a distinct matter we therefore assume that when the commissioner sought and the court ordered ms lukovsky to provide substantiation for deduction issues she did not think that she was being called on to demonstrate mr lukovsky’s entitlement to exemptions for his wife and other dependents v additions to tax under sec_7491 the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title with the minor exception noted below the commissioner has met that burden of production and we sustain most of the additions to tax a sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return see also 469_us_241 the parties have stipulated that mr lukovsky received his pension benefits but failed to file returns for and and with that stipulation the commissioner has satisfied his burden of production under sec_7491 sec_6651 provides for the addition unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the petitions made no allegation that can be construed as pleading such reasonable_cause and ms lukovsky made no showing of reasonable cause--indeed no response at all-- to oppose the commissioner’s motion for summary_judgment we therefore hold that mr lukovsky is liable for the failure-to- file addition b sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires him to introduce evidence that a return showing the taxpayer’s tax_liability was filed for each of the years at issue 127_tc_200 affd 521_f3d_1289 10th cir in cases such as these where the taxpayer did not timely file returns for the years at issue the commissioner must introduce evidence that a valid substitute for return was made for each year pursuant to sec_6020 cf sec_6651 the commissioner submitted with his motion for summary_judgment copies of the sfrs for the three years at issue to constitute a valid substitute for return under sec_6020 the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 all three sfrs contain sufficient information and the sfrs for and are subscribed as required by sec_6020 but the sfr for is not subscribed as a result the sfr does not satisfy sec_6020 and the commissioner has therefore so far failed to satisfy his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax for that year but he did meet his burden as to and as with the sec_6651 failure-to-file addition sec_6651 provides for the failure-to-pay addition unless it is shown that such failure is due to reasonable_cause and not due to willful neglect again ms lukovsky made no response at all to the commissioner’s motion for summary_judgment accordingly we will grant summary_judgment in favor of the commissioner as to mr lukovsky’s liabilities for the addition_to_tax under sec_6651 for the and tax years but we hold that for the tax_year a genuine issue of material fact as to the sufficiency of the sfr precludes summary_judgment as to the sec_6651 addition_to_tax c sec_6654 for the years at issue mr lukovsky made no payments of estimated tax--indeed no tax_payments of any kind sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year if he has a required_annual_payment for that year sec_6654 a required_annual_payment is defined in sec_6654 as the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the individual did not file a return for such preceding_taxable_year thus the commissioner’s burden of production under sec_7491 requires him to produce for each of the years at issue evidence that the taxpayer had a required_annual_payment under sec_6654 and in order to do so he must demonstrate the tax shown on the taxpayer’s return for the preceding year unless he can show that the taxpayer did not file a return for that preceding year see wheeler v commissioner supra pincite the years at issue are and for which the preceding_taxable_year s are and for one of these preceding years the parties stipulated that mr lukovsky filed no return for the other two preceding years and the commissioner submitted forms certificate of assessments payments and other specified matters showing that no returns were filed the commissioner has thus carried his burden of production under sec_7491 with respect to the sec_6654 additions for the years at issue the sec_6654 addition_to_tax is mandatory ie it says that the addition shall be added and it provides no reasonable_cause exception unless the taxpayer can place himself within one of the computational exceptions provided for in subsection e thereof 75_tc_1 ms lukovsky has not made any argument about sec_6654 and there is no showing that any of the exceptions applies accordingly we hold that mr lukovsky is liable for the addition_to_tax under sec_6654 for the and tax years conclusion we find that there is no genuine issue of material fact and that the commissioner is entitled to judgment as a matter of law on the following issues mr lukovsky’s interest and dividend income in the amounts stipulated is taxable mr lukovsky’s pension benefits constitute taxable_income in the amounts of dollar_figure in and dollar_figure in and in a not-yet-determined amount of no less than dollar_figure in mr lukovsky’s social_security_benefits which he received in the amounts stipulated is taxable to the extent of percent in the year sec_2002 and and to an undetermined extent in mr lukovsky has not substantiated itemized_deductions in amounts greater than the standard_deduction and is limited to the standard_deduction in amounts not yet determined for all three years mr lukovsky is liable for the failure-to-file addition_to_tax under sec_6651 and the addition under sec_6654 for failure to pay estimated_tax and for and he is liable under sec_6651 for the failure-to- pay addition_to_tax however we find that genuine issues of material fact remain as to-- whether mr lukovsky’s pension income was limited to dollar_figure in or included additional_amounts whether the taxable_portion of mr lukovsky’s social_security_benefits in is other than as reflected in the notice_of_deficiency whether for any or all of the years at issue mr lukovsky is entitled to more personal exemptions than are reflected in the notices of deficiency whether the standard_deduction to which mr lukovsky is entitled is for any or all of the years at issue greater than as reflected in the notices of deficiency and whether mr lukovsky is liable under sec_6651 for the failure-to-pay addition_to_tax for to reflect the foregoing an appropriate order will be issued
